DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokia (R1-1802024, “Remaining Open Items on Long PUCCH” as submitted by the applicant with IDS dated 10/19/2020).
Regarding claims 1 and 19, Nokia teaches a method for transmitting information, comprising: multiplexing a target Hybrid Automatic Repeat Request (HARQ) on a second uplink resource when a first uplink resource and the second uplink resource overlap in a time domain and transmission of the target HARQ is delay-able (“two UCI transmissions on PUCCH that partially overlap” in section 2.1, “Delay the short PUCCH transmission after the end of the long PUCCH” in section 2.1, see also Option 1 in Figure 1, “follow the multiplexing rules defined for the case of two fully overlapping long PUCCH transmissions in section 2.1, see also Figure 2), wherein: the first uplink resource is an uplink resource allocated by a base station to User Equipment (UE) for transmitting the target HARQ (“HARQ-ACK transmission on short 
Regarding claim 4, Nokia teaches multiplexing the target UCI on the first uplink resource when the first uplink resource and the second uplink resource overlap in the time domain, and that transmission of the target HARQ is undelay-able (“follow the multiplexing rules defined for the case of two fully overlapping long PUCCH transmissions in section 2.1, see also Figure 2).
Regarding claim 5, Nokia teaches determining whether transmission of the target HARQ is delay-able (“UCI2 on short PUCCH” in Option 1 in Figure 1).
Regarding claim 6, Nokia teaches the determining whether transmission of the target HARQ is delay-able further comprises: receiving delay information sent by the base station, the delay information indicating whether transmission of the target HARQ is delay-able (“short PUCCH transmission (e.g. Format 0 or 2)” in Case 1 in section 2.1); and determining whether transmission of the target HARQ is delay-able based on the delay information (“UCI2 on short PUCCH” in Option 1 in Figure 1).
Regarding claim 15, Nokia teaches a method for transmitting information, comprising: sending delay information to User Equipment (UE), the delay information indicates whether transmission of a target Hybrid Automatic Repeat Request (HARQ) is delay-able (“short PUCCH transmission (e.g. Format 0 or 2)” in Case 1 in section 2.1), wherein: the UE is configured to multiplex the target HARQ on the second uplink resource when a first uplink resource and a second uplink resource overlap in a time domain and the delay information indicates that transmission of the target HARQ is delay-able (“two UCI transmissions on PUCCH that partially overlap” in section 2.1, “Delay the short PUCCH transmission after the end of the long PUCCH” in section 2.1, see also Option 1 in Figure 1, “follow the multiplexing rules defined for the case of two fully overlapping long PUCCH transmissions in section 2.1, see also Figure 2), the first uplink resource is an uplink resource allocated by a base station to the UE for transmitting the target HARQ (“HARQ-ACK transmission on short PUCCH” in section 2.1), the second uplink resource is an uplink resource allocated by the base station to the UE for transmitting uplink data or target Uplink Control Information (UCI), the target UCI comprises a Scheduling Request (SR) or Channel State Information (CSI) (“CSI transmission on long PUCCH” in section 2.1), and the first uplink resource is located ahead of the second uplink resource in the time domain (see Option 1 in Figure 1, “the long PUCCH for SR starts before the long PUCCH for HARQ-ACK” in section 2.1).
Allowable Subject Matter
Claims 2, 3, 7-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414